Exhibit 10.1

ACCEPTANCE AND RELEASE

I have been informed that my employment with Layne Christensen Company
(“Company”) has been terminated. I understand that I have been offered a
severance and benefit continuation program by the Company.

In consideration of the Company’s actions, I release and forever discharge the
Company, its subsidiaries and their agents, present and former directors,
present and former officers, employees and representatives from any action,
suit, contract, agreement, promise, liability, claim, demand, damage, loss, cost
or expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which I now have or may hereafter have against
them, by reason of any matter prior to and through the Effective Date (as
defined below), including, without limiting the generality of the foregoing, any
Claims arising out of the hire, employment, remuneration (including any
remuneration or payment under any bonus or incentive compensation plan) or
termination of my employment by the Company (including any Claims under Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Civil Rights Act of 1866, as amended; the Age Discrimination in Employment
Act, as amended; the Americans with Disabilities Act, as amended; the Equal Pay
Act, as amended; the Fair Labor Standards Act, as amended; applicable state
employment discrimination statutes; applicable state wage and hour statutes;
and/or any other local, state or federal law governing discrimination in
employment and/or the payment of wages or benefits).

I understand that the severance program outlined in Michael Caliel’s letter to
me of January 23, 2015 (the “Letter”), will be effective immediately following
my signing this Acceptance and Release, provided that I sign by 9 a.m. on
January 23, 2015 (the “Effective Date”). After this time, if this Release is not
executed and returned, the severance program outlined in the Letter will cease
to be of any force or effect.

By my signature below, I acknowledge that (i) I have read and understand both
the Letter outlining my severance program and this Acceptance and Release and
(ii) I agree to the terms and conditions set forth in both the Letter and this
Release and will abide with their terms.

Dated: January 23, 2015.

 

/s/     Gernot E. Penzhorn        

Gernot E. Penzhorn